CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT (“Agreement”) is made effective as of the 4th day of
September, 2012 (“Effective Date”) by and between Joshua Gold Resources Inc., a
Nevada corporation (“Company”) and John David Mason Limited, an entity formed
under the laws of the province of Ontario, Canada (“Consultant”) and John David
Mason, an individual resident of the province of Ontario, Canada (“Principal”;
Company, Consultant and Principal are referred to herein collectively as the
“Parties” and sometimes individually as a “Party”).




RECITALS:




WHEREAS, pursuant to the terms and conditions set forth herein, Company desires
to engage the services of Principal, through Consultant, to provide certain
consulting services for the benefit of Company; and




 WHEREAS, pursuant to the terms and conditions set forth herein, Principal,
through Consultant, desires to perform such services for the benefit of the
Company.




NOW, THEREFORE, for and in consideration of the foregoing recitals, the mutual
covenants and conditions contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, agree as follows:




1.

Engagement and Services.  Subject to the terms and conditions hereinafter set
forth, Company hereby engages Principal, through Consultant, to perform those
services typically provided by a Chief Operating Officer of a business of
comparable size, type and nature to Company, which services shall specifically
and essentially include assisting in the restructuring and financing of the
Company (the “Services”). Principal, through Consultant, hereby accepts the
engagement and agrees to diligently perform the Services for the benefit of the
Company.  Principal shall report to the Company’s Chief Executive Officer of the
Company. Unless otherwise agreed to by Company in writing, all Services shall be
rendered by Principal on behalf of Consultant.  Principal, in his individual
capacity, will hold the title of Chief Operating Officer of the Company.




2.

Commitment.  During the Term, Principal, through Consultant, shall dedicate
approximately twenty-four (24) hours per week to providing the Services to
Company.  Principal, through Consultant, shall cooperate fully with the Chief
Executive Officer and Board of Directors of the Company and shall render the
Services using his best efforts.




3.

Term.  The term of this Agreement shall commence on the Effective Date and shall
continue for a period of six (6) consecutive months thereafter (the “Initial
Term”). Upon expiration of the Initial Term, this Agreement shall be
automatically renewed upon the same terms and conditions for successive six (6)
month periods (each, a “Renewal Term”) unless a Party hereto gives to the other
Parties written notice to terminate this Agreement no later than thirty (30)
days prior to the end of the Initial Term or any Renewal Term. The Initial Term
and the Renewal Term are hereinafter collectively referred to as the “Term”.  





1









4.

Consulting Fee.  During the Term, the Company shall pay Principal, through
Consultant, a monthly consulting fee in an amount equal to Sixteen Thousand Six
Hundred Sixty-Six and 67/100 Dollars (US $16,666.67) payable in either cash or
shares of common stock of the Company or a combination of both, at the sole
election of Principal, through Consultant (the “Consulting Fee”). The Consulting
Fee shall be payable on or before the last day of each month and shall be
pro-rated for partial months.




5.

Finder’s Fee.  During the Term, in the event that Principal, through Consultant,
introduces a potential investor to Company and such investor agrees to invest
funds in the Company and Company, in its sole discretion, accepts such funds,
Company shall pay to Principal, through Consultant, a fee equal to seven and
one-half percent (7.5%) of the investment funds actually received by Company;
provided, however, that if the funds are invested in Company through the private
placement of the Company’s flow-through shares (as such shares are defined in
subsection 66(15) of the Income Tax Act Canada, as amended, reenacted or
replaced from time to time) (the “Flow-Through Funds”), then Principal, through
Consultant, shall only be entitled to a fee equal to five percent (5%) of the
Flow-Through Funds actually received by Company (in each event, a “Finder’s
Fee”).  The Finder’s Fee shall be paid to Principal, through Consultant, within
thirty (30) days of receipt by Company of the invested funds and shall be
payable to Principal, through Consultant, in either cash or shares of common
stock of the Company or a combination of both, at the sole election of
Principal, through Consultant.




6.

No Benefits.  During the Term, neither Principal nor Consultant shall be
eligible for any other direct or indirect compensation or benefits, including,
without limitation, participation in any of Company’s (i) pension or
profit-sharing plans, (ii) plans providing medical, dental, disability or life
insurance protection, or (iii) perquisites of any nature or type.   




7.

Taxes.  The Parties specifically acknowledge and agree that Consultant shall
have the sole responsibility for the payment of all federal, state and local
taxes arising out of or related to the compensation paid to Principal, through
Consultant, hereunder.  Further, Company will not withhold from the compensation
due hereunder any sums in the nature of income tax, unemployment insurance,
social security or any other withholding pursuant to any law or requirement of
any governmental body relating to Principal and/or Consultant.




8.

Best Efforts.  Principal, through Consultant, shall use his best energies and
abilities in the performance of the Services for Company.




9.

Non-Disclosure of Confidential Information.  Principal and Consultant covenant
and agree that during the Term and for a period of five (5) years thereafter,
Principal and Consultant: (i) shall not use or disclose, without the prior
written consent of Company, any Confidential Information of Company other than
as necessary in connection with the performance of the Services for Company,
(ii) shall not, directly or indirectly, transmit or disclose any Confidential
Information of Company to any third-party and (iii) shall not make use of any
such Confidential Information, directly or indirectly, for Principal or
Consultant or others, without the prior written consent of Company, except for a
use or disclosure that is required by any applicable law or court order, in
which case Principal and/or Consultant shall provide Company immediate, prior








2







written notice of such requirement and an opportunity to contest such
disclosure.  For purposes hereof, “Confidential Information” means information,
other than trade secrets, that relates to Company, Company’s activities, or
Company’s business, that is not generally known by persons not employed or
engaged by Company, as to which Company has made reasonable attempts to maintain
its confidentiality, and that is or has been disclosed to Principal and/or
Consultant or of which Principal and/or Consultant became aware as a consequence
of or through his or its relationship with Company.  “Confidential Information”
shall specifically include the business practices, procedures, and methods of
Company with respect to the provision of its services.  “Confidential
Information” shall not include information that has become generally available
to the public by the act of one who has the legal right to disclose such
information without violating any legal right of Company.  




10.

Corporate Opportunities.  During the Term and for a period of twelve (12)
consecutive months thereafter, neither Principal nor Consultant, directly or
indirectly, shall avail themselves of any opportunities for self-enrichment that
are discovered through knowledge gained in the performance of the Services for
Company or through the use of contacts, information, products or services
related to or obtained from the Company.  Principal and Consultant further agree
that any business opportunity related to the Company’s business that Principal
and/or Consultant learn of or discover during the Term (a “Corporate
Opportunity”) is an opportunity of the Company and Principal and/ or Consultant
shall promptly disclose such opportunity to the Company.  In connection with the
foregoing, neither Principal nor Consultant shall, directly or indirectly,
during the Term and for a period of twelve (12) consecutive months thereafter,
participate in a Corporate Opportunity in any manner unless Company knowingly
elects not to avail itself of such opportunity and Principal’s and/or
Consultant’s participation in such opportunity is approved in writing by the
Company.  




11.

Relationship between the Parties.  Principal, through Consultant, is retained
only for the purposes and to the extent set forth in this Agreement and his
relationship to Company or any related entities shall be that of an independent
contractor.  Principal and Consultant shall have no right or authority to make
or undertake any promise, warranty or representation or to execute any contract
or otherwise assume any obligation or responsibility in the name of Company or
any related entity unless authorized or designated to do so by the Chief
Executive Officer of the Company.



12.

Indemnification.  In the event that the Consultant or Principal is made a party
or threatened to be made a party to any action, suit, or proceeding, whether
civil, criminal, administrative or investigative (a "Proceeding"), other than
any Proceeding initiated by Consultant, Principal or the Company related to any
contest or dispute between the Consultant, Principal and/or the Company or any
of its affiliates with respect to this Agreement or the Consultant’s and
Principal’s employment hereunder, by reason of the fact that the Principal is or
was a director or officer of the Company, or any affiliate of the Company, or is
or was serving at the request of the Company as a director, officer, member,
employee or agent of another corporation or a partnership, joint venture, trust
or other enterprise, the Consultant and Principal shall be indemnified and held
harmless by the Company to the fullest extent applicable to any other officer or
director of the Company/to the maximum extent permitted under applicable law







3







from and against any liabilities, costs, claims and expenses, including all
costs and expenses incurred in defence of any Proceeding (including reasonable
attorneys' fees).




13.

Assignment.  All of the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the successors and
assigns of the Parties, except that the duties and responsibilities of
Principal, through Consultant, hereunder are of a personal nature and shall not
be assignable or delegable, in whole or in part, by Principal and/or Consultant.
 This Agreement shall be freely assignable by Company, including without
limitation to any Person, including a purchaser of all or part of Company.




14.

Amendments and Waivers.  The terms and conditions of this Agreement may be
amended from time to time with the consent of the Parties.  All such amendments
shall be effective only when memorialized by a written agreement between the
Parties.  No amendment, modification, termination, or waiver of any provision of
this Agreement shall be effective unless the same shall be set forth in a
writing signed by the Parties, and then only to the extent specifically set
forth therein.




15.

No Waivers by Implication.  No course of dealing on the part of Parties, or
their respective officers, directors, employees, consultants, agents, successors
or beneficiaries, and no failure or delay by any Party with respect to
exercising any of their respective rights, powers, or privileges under this
Agreement or law shall operate as a wavier thereof.  No waiver by any Party of
any condition or the breach of any term, covenant, representation, or warranty
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances shall be deemed a further or continuing waiver of any condition or
covenant, representation, or warranty of this Agreement.




16.

Notices.  Any notice required or permitted under this Agreement shall be in
writing and shall be deemed to have been sufficiently given or served and
effective for all purposes when delivered by a nationally recognized overnight
delivery service or three (3) days after deposit with the United States or
Canadian Postal Service, by registered or certified mail, postage pre-paid,
addressed as follows:




If to Company, then to:

Joshua Gold Resources Inc.

Attn: Benjamin Ward

99 Bronte Road, Suite 121

Oakville, ON, Canada L6L 3B7




with a copy to:

H. Grady Thrasher, IV, Esq.

Joyce Thrasher Kaiser & Liss, LLC

Five Concourse Pkwy., Suite 2600

Atlanta, Georgia 30328




If to Consultant, then to:

 

John David Mason Limited

Attn: John David Mason

383 Ellis Park Road #604

Toronto, ON, Canada M65 5B2








4










If to Principal, then to:

 

John David Mason

383 Ellis Park Road #604

Toronto, ON, Canada M65 5B2




Any Party hereto may change its address of record for receiving notices by
giving the other Parties notice of such change in the manner set forth above.




17.

Governing Law.  This Agreement and the obligations of the Parties shall be
governed by and construed and enforced in accordance with the substantive and
procedural laws of the State of Nevada, without regard to rules on choice of
law.




18.

Severability.  Should any provision of this Agreement be held by a court of
competent jurisdiction or arbitrator to be enforceable only if modified, such
holding shall not affect the validity of the remainder of this Agreement, the
balance of which shall continue to be binding upon the Parties with any such
modification to become a part hereof and treated as though contained in this
original Agreement.  The Parties further agree that such court or arbitrator is
expressly authorized to modify any such unenforceable provision of this
Agreement in lieu of severing such unenforceable provision from this Agreement
in its entirety, whether by rewriting the offending provision, deleting any or
all of the offending provision, adding additional language to this Agreement, or
by making such other modification as the court or arbitrator deems warranted to
carry out the intentions of the Parties as embodied in this sentence.  The

Parties expressly agree that this Agreement, as so modified by the court or
arbitrator, shall be binding upon and enforceable against the Parties.  In any
event, should one or more of the provisions of this Agreement be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal or unenforceable provisions had never
been contained herein.




19.

Survival.  The provisions of this Agreement which by their nature survive
acceptance, performance and termination or expiration of this Agreement shall
remain in full force and effect following termination or expiration of this
Agreement.




20.

Captions/Headings.  The captions and headings used in this Agreement shall not
be part of the provisions hereof, and shall have no force or effect.




21.

Construction.  This Agreement shall not be construed more strictly against one
Party than another by virtue of the fact that it may have been prepared by
counsel for one of the Parties, it being recognized that each of the Parties has
contributed substantially and materially to the preparation of this Agreement.




22.

Confidentiality of Agreement Terms.  Principal and Consultant shall, and shall
cause his or its advisers and agents to, maintain the confidentiality of each
and every term, covenant, condition and provision of this Agreement as well as
the transactions contemplated by this Agreement and the details of, and
statements related to, such transactions.











5









23.

Contents of Agreement.  Except as otherwise provided herein, this Agreement sets
forth the entire understanding between the Parties with respect to the subject
matter hereof, supersedes any prior employment or consulting agreement(s) or
understanding(s) between the Parties and shall not be changed, modified or
terminated except upon written amendment executed by the Parties or as set forth
herein.  




24.

No Conflicting Obligations.  Principal and Consultant represent and warrant that
they are not subject to any non-competition agreement or covenant,
non-solicitation agreement or covenant, non-disclosure agreement or covenant,
confidentiality agreement or covenant, or employment agreement with any
individual, association or entity other than with Company, if any.  Principal
and Consultant further represent and warrant that they are not subject to any
other contract of any nature whatsoever, oral or written, with any individual,
association or entity that will cause a breach of or default in, or that is in
any way inconsistent with, the terms and provisions of this Agreement.




25.

Counterparts.  This Agreement and any amendment hereof may be executed in any
number of counterparts and by each Party on a separate counterpart, each of
which, when so executed and delivered, shall be deemed to be an original and all
of which taken together shall constitute one and the same instrument.  In
producing this Agreement, it shall not be necessary to produce or account for
more than one such counterpart signed by the person against whom enforcement is
sought.













[Remainder of page intentionally left blank / Signatures appear on following
page]








6







EXECUTED AND DELIVERED by the Parties under seal or by their duly authorized
representatives under seal as of the Effective Date.







COMPANY:







Joshua Gold Resources Inc., a

Nevada corporation.










By: /s/ Benjamin Ward

           Benjamin Ward, CEO




                                [Corporate Seal]

CONSULTANT:







John David Mason Limited, an

entity formed under the laws of the

province of Ontario, Canada.







By: /s/ John David Mason

           John David Mason, CEO

 

                                [Entity Seal]




PRINCIPAL:













/s/ John David Mason (Seal)

    John David Mason, Individually




                              

 














7





